Citation Nr: 0708647	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-00 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.

In May 2003, in his notice of disagreement, the veteran 
disagreed with the rating decision in October 2002 of the RO, 
denying service connection for hypertension.  After the RO 
furnished the veteran a statement of the case in December 
2003, addressing the issue, the veteran did not refer to the 
issue in his substantive appeal filed in December 2003.  In 
the absence of the substantive appeal on the issue of service 
connection for hypertension, which is required to perfect an 
appeal to the Board, the issue is not on appeal and the Board 
lacks appellate jurisdiction to review the claim.  If the 
veteran did not intend to limit the appeal to the issue of 
service connection for tinnitus, then he should clarify his 
position on the issue of service connection for hypertension. 

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The veteran asserts that he was exposed to excessive noise 
during his naval career, which included work around jet 
aircraft and helicopters.  

VA records, dated in May 2001, show that the veteran 
complained of ringing in his ear.  In January 2005, the 
veteran had audiogram by VA, and the veteran stated that he 
has authorization to receive new hearing aids through VA. 

In light of the above and under the VA's duty to assist, a 
medical examination and opinion is necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Schedule the veteran for a VA 
examination by the appropriate specialist 
to determine whether the veteran has 
tinnitus.  The claims folder should be 
made available to the examiner for 
review.

If tinnitus is found, the examiner 
is asked to express an opinion as to 
as to whether the current tinnitus 
is at least as likely as not related 
to service, that is, the result of 
noise exposure during service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit remains denied, then 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


